DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and response filed on 2/22/2021 has been received and entered in to the case. 
Claims 3, 6-7, 9-23, 25-27 have been canceled, and claims 1-2, 4-5, 8, 24 and 28-46 have been considered on the merits. All arguments have been fully considered. 

The claim rejection under 35 USC §103 has been withdrawn due to the instant amendment. Applicant’s arguments along with the capability of BMP2 in chondrogenesis in vivo is persuasive such that BMP2 alone is not capable of chondrogenesis of human adipose stem cells, and requires a VEGF inhibitor for chondrogenesis.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Pamela Sherwood on 4/2/2021.

The application has been amended as follows: 

	Claim 31: replace “; collagen, alginate” in line 3 with “, collagen, and alginate”
	Claim 34: replace “the cartilage mass” in line 2 with “an articular cartilage mass of the treated individual”
	Claims 35-40 are cancelled.
	Claim 41: delete “and a VEGF inhibitor as active factors” in line 6

	Claims 1-2, 4-5, 8, 24, 28-34 and 41-46 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Koga in view of Wei, Peran and Lee as cited in the previous OA. The combined teachings disclose using the human adipose stem cells, BMP2 and VEGF inhibitor for chondrogenesis. However, applicant successfully showed that BMP2 alone is not sufficient to induce chondrogenesis in vivo, and only with a VEGF inhibitor, the human adipose stem cells could differentiate into the skeletal stem cells that are capable of generating articular cartilage. Thus, the claimed invention is not obvious over the combined teachings of the cited references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAEYOON KIM/Primary Examiner, Art Unit 1632